Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 17-BG-488
                                                                        11/09/2017
                     IN RE DARRELL N. FULLER, RESPONDENT.

                               A Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 499204)

              On Report and Recommendation of the Board on Professional
                   Responsibility Ad Hoc Hearing Committee
                  Approving Petition for Negotiated Discipline
                                   (BDN 008-16)

                           (Decided: November 9, 2017)

      Before BECKWITH and EASTERLY, Associate Judges, and NEBEKER, Senior
Judge.
      Opinion for the court PER CURIAM.
      Dissenting opinion by Senior Judge NEBEKER at page 5.

      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.

XI, § 12.1 (d) governing the appropriate citation of this opinion.


      In this disciplinary matter, the District of Columbia Court of Appeals Board

on Professional Responsibility Ad Hoc Hearing Committee (the Committee)

recommends approval of the petition for negotiated attorney discipline.       The
                                         2


violation stems from respondent Darrell N. Fuller’s professional misconduct

wherein he used his work-issued phone to take lewd photographs and videos of

clothed, unaware, and nonconsenting individuals and then stored those images on

his work computer.


      Respondent acknowledged that he engaged in deceitful conduct and violated

Rule 8.4 (c) of the District of Columbia Rules of Professional Conduct.          In

mitigation, the Committee considered the fact that respondent (1) cooperated with

Bar Counsel; (2) had been diagnosed with Voyeuristic Disorder (in remission); (3)

voluntarily consented to an independent medical examination that resulted in a

determination that he posed a low risk of recidivism for the conduct described; (4)

promptly reported his guilty plea and acknowledged his misconduct from the

outset of Disciplinary Counsel’s investigation; (5) already served a suspension

lasting over one year; (6) immediately sought treatment upon his arrest;1 (7)

demonstrated remorse for his actions; and (8) had no prior history of discipline in

any jurisdiction. As a result, Disciplinary Counsel and respondent negotiated the

      1
         Initially, respondent pled guilty to violating a Texas statute for improper
photography or visual recording and the District Court of Harris County, Texas,
deferred any adjudication of guilt for five years and placed him on community
supervision. Respondent obtained an order dismissing the indictment against him,
however, after the Court of Criminal Appeals of Texas struck down as
unconstitutional the subsection of the statute under which respondent was charged.
See Ex parte Thompson, 442 S.W.3d 325 (Tex. Crim. App. 2014).
                                         3


imposition of discipline in the form of a two-year suspension, stayed, and two

years of unsupervised probation during which respondent must (1) submit monthly

reports to Disciplinary Counsel self-certifying his compliance with the treatment

directions of his psychiatrist and other providers; (2) submit monthly reports to

Disciplinary Counsel self-certifying that he attended at least one Sex Addicts

Anonymous meeting in that month period; (3) immediately seek counseling from a

Certified Sex Addiction Therapist should his treatment regimen appear

insufficient; (4) waive privilege, to the extent necessary, for Disciplinary Counsel

to verify his compliance with the terms of his probation; and (5) not engage in any

misconduct in this or any jurisdiction. Additionally, if Disciplinary Counsel has

probable cause to believe respondent violated the terms of the probation, it may

seek to revoke respondent’s probation pursuant to D.C. Bar R. XI, § 3 and D.C

Board R. 18.3 and request that respondent serve the two-year suspension

consecutive to any other discipline or suspension that may be imposed. Further, a

showing of fitness will be required before he is allowed to resume the practice of

law.


       After reviewing the petition for negotiated discipline, considering a

supporting affidavit, conducting a limited hearing, reviewing Disciplinary

Counsel’s files and records, and holding an ex parte meeting with Disciplinary

Counsel, the Committee concluded that the petition for negotiated discipline
                                         4


should be approved.


           We accept the Committee’s recommendation because the Committee

properly applied D.C. Bar R. XI § 12.1 (c) and we find no error in the Committee’s

determination. Based upon the record before the court, the negotiated discipline of

a two-year suspension, stayed, and two years of unsupervised probation with

conditions is not unduly lenient considering the existence of extensive mitigating

factors.


      In accordance with our procedures in uncontested disciplinary cases, we

agree that this case is appropriate for negotiated discipline, and we accept the

Committee’s recommendation. Accordingly, it is


      ORDERED that Darrell N. Fuller is hereby suspended from the practice of

law in the District of Columbia for two years, stayed, and two years of

unsupervised probation during which respondent must (1) submit monthly reports

to Disciplinary Counsel self-certifying his compliance with the treatment directions

of his psychiatrist and other providers; (2) submit monthly reports to Disciplinary

Counsel self-certifying that he attended at least one Sex Addicts Anonymous

meeting in that month period; (3) immediately seek counseling from a Certified

Sex Addiction Therapist should his treatment regimen appear insufficient; (4)
                                         5


waive privilege, to the extent necessary, for Disciplinary Counsel to verify his

compliance with the terms of his probation; and (5) not engage in any misconduct

in this or any jurisdiction. Should respondent violate the terms of his probation, he

will be suspended with reinstatement conditioned on demonstrating his fitness to

practice law.




                                                                         So ordered.




      NEBEKER, Senior Judge, dissenting. I would reject the request for approval

of the petition for negotiated attorney discipline.    I believe the conditions of

respondent’s probation should require his psychiatrist to submit monthly reports to

Disciplinary Counsel verifying his compliance with treatment directions and

expressing an opinion on his risk of recidivism.